Title: To James Madison from Marinus Willett, 4 August 1813
From: Willett, Marinus
To: Madison, James


Dear Sir,
New York August 4th. 1813
I have in Company with Major James Fairley written to the Secretary of war recommending General Giles to the Command of a regiment contemplated to be raised for the defence of this place. I was induced to Join in this recommendation from a persuation that the appointment would be generally approved by our citizens, And as General Giles (who appears to possess strength vigor and constitution sufficient to enable him to perform the duties of the office) is desirous of receiving the appointment, I think it will be usefull for the Country to aval itself of his service. I am Sir, with respect, your obedient servant
Marinus Willett
